UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6500



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ROLAND A. WILLIAMS, SR.,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-03-146-AW; CA-04-92-AW)


Submitted:   August 18, 2005                 Decided:   August 24, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roland A. Williams, Sr., Appellant Pro Se. Gina Laurie Simms,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Roland A. Williams, Sr., a federal prisoner, seeks to

appeal the district court’s orders denying his 28 U.S.C. § 2255

(2000) motion and subsequent motions for reconsideration and for a

certificate of appealability.        An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Williams has not made the requisite

showing.

            Williams also asserts for the first time on appeal that

the trial judge was biased.          Because this claim was not raised

below, Williams may not raise it now on appeal.         See Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).

            Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the


                                     - 2 -
facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -